Citation Nr: 0210769	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-23 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an appeal as to the January 1997 denial of the 
veteran's claim of entitlement to an increased disability 
rating for anxiety reaction was timely filed.

2.  Entitlement to an effective date prior to January 25, 
2000 for the assignment of a 50 percent disability rating for 
anxiety reaction.

3.  Entitlement to an effective date prior to January 25, 
2000 for the assignment of a total disability rating based on 
individual unemployability.

4.  Entitlement to a disability rating in excess of 
50 percent for anxiety reaction.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (the RO).  

In a November 2000 rating decision, the RO increased the 
disability rating assigned for the veteran's service-
connected anxiety reaction from 30 percent to 50 percent and 
granted entitlement to a total rating based on individual 
unemployability.  The RO assigned an effective date of 
January 25, 2000 for the 50 percent rating for anxiety 
reaction and the total rating based on unemployability.  The 
veteran submitted a notice of disagreement with the effective 
date assigned for the 50 percent rating and the total rating 
based on unemployability.  The RO provided him a statement of 
the case pertaining to those issues in May 2002, and the 
veteran's representative submitted a statement in May 2002 
that the Board construes as a substantive appeal of the 
issues addressed in the May 2002 statement of the case.  The 
Board finds, therefore, that the veteran has perfected an 
appeal as to the effective date assigned in the November 2000 
decision.
  
Despite the grant of a total rating based on individual 
unemployability, the veteran evidently did not withdraw his 
appeal of the rating assigned for anxiety reaction, and has 
continued to express disagreement with the 50 percent rating 
that has been assigned.  He contends that he is entitled to a 
100 percent schedular rating for anxiety reaction.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
when a veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded]. 

For reasons explained immediately below, the Board believes 
that a fourth issue exists in appellate status: whether an 
appeal as to the RO's January 1997 denial of an increased 
disability rating and a total rating based on individual 
unemployability was timely filed. 


REMAND

After having carefully reviewed the procedural history of 
this case, the Board believes that the four issues listed on 
the first page of this decision are currently in appellate 
status.  The Board additionally finds that for reasons 
explained in detail below, these issues must be remanded to 
the RO.

1.  Whether an appeal as to the January 1997 denial of the 
veteran's claim of entitlement to an increased disability 
rating for anxiety reaction was timely filed.

In a January 1997 rating decision, the RO denied entitlement 
to a disability rating in excess of 30 percent for anxiety 
and also denied entitlement to a total rating based on 
individual unemployability.  The veteran submitted a notice 
of disagreement with that decision in January 1998, within 
one year of notice of the January 1997 decision.  The RO 
issued a statement of the case as to those two issues in 
February 1998.  The veteran's spouse submitted a substantive 
appeal in April 1998, within 60 days of the issuance of the 
statement of the case.  The RO notified the veteran in April 
1998 that he had failed to timely perfect an appeal of the 
January 1997 decision, in that the April 1998 substantive 
appeal had been signed by his wife and not by him.  See 
38 C.F.R. § 30.301.  In the April 1998 notice the RO informed 
the veteran of his right to appeal that determination, and in 
June 1998 he submitted a statement in which he stated that he 
was appealing the RO's determination that his appeal of the 
January 1997 decision was not timely perfected.

In accordance with 38 C.F.R. § 19.34, the determination of 
whether a substantive appeal has been timely filed is an 
appealable issue.  On receipt of a notice of disagreement 
with such a determination, the RO was required to provide the 
veteran with a statement of the case.  The veteran has not, 
however, been provided a statement of the case pertaining to 
the timeliness issue.  This issue is, therefore, being 
remanded to the RO for correction of this procedural defect.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and cure procedural 
defects.  See Board of Veterans' Appeals: Obtaining Evidence 
and Curing Procedural Defects Without Remanding, 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 
19.9(a)(2)].  The revisions to the regulations do not, 
however, allow the Board to issue a statement of the case.  
The Board has determined, therefore, that remand as to this 
issue is required.  

2.Entitlement to an effective date prior to January 25, 2000 
for the assignment of a 50 percent disability rating for 
anxiety reaction.

3.  Entitlement to an effective date prior to January 25, 
2000 for the assignment of a total disability rating based on 
individual unemployability.

The Board has determined that the issues of entitlement to an 
earlier effective date for the assignment of the 50 percent 
rating for anxiety reaction and the total rating based on 
individual unemployability are inextricably intertwined with 
the issue of whether the veteran has successfully perfected 
an appeal of the January 1997 rating decision.  That is, if 
it is determined that the veteran perfected an appeal of the 
January 1997 rating decision, that decision would not have 
become final, which could arguably allow for the assignment 
of an earlier effective based on his July 1996 claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on those issues is 
accordingly being deferred pending development of the 
timeliness of appeal issue.


4.  Entitlement to a disability rating in excess of 
50 percent for anxiety reaction.

As noted in the Introduction above, the veteran has not 
withdrawn his appeal as to the issue of entitlement to an 
increased disability rating for service-connected anxiety 
reaction, despite the award of the total rating based on 
individual unemployability. 

Current procedures do not allow the Board to develop and 
adjudicate one issue while other issues are being remanded to 
the RO.  See Chairman's Memorandum 01-02-01, Par. 9(c)(6) 
(Jan. 29, 2002).  The issue of the veteran's entitlement to a 
rating in excess of 50 percent for anxiety reaction must, 
therefore, also be remanded to the RO for development.

As an initial step, the RO should contact the veteran through 
his representative in order to clarify whether the veteran 
wishes to pursue the increased rating issue.
Assuming that the veteran wishes to continue his appeal as to 
that issue, the evidence indicates that the veteran is 
receiving ongoing treatment for anxiety reaction from the VA 
medical centers (VAMCs) in Little Rock, Arkansas; Muskogee, 
Oklahoma; and Oklahoma City, Oklahoma.  The records of 
treatment subsequent to December 1998 are not in file.  
Although the RO requested VA treatment records in April 2002, 
the veteran's appeal was forwarded to the Board prior to 
receipt of those records.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his accredited representative in 
order to determine which issues he 
currently wishes to pursue.  In 
particular, the veteran through his 
representative should be asked whether he 
still wishes to pursue a claim for an 
increased rating for anxiety reaction, in 
light of the grant of a total rating based 
on individual unemployability.  

2.  If the veteran responds in the 
affirmative with respect to the increased 
rating issue, the RO should obtain the 
names and addresses of all medical care 
providers, inpatient and outpatient, VA 
and private, who treated the veteran for 
a psychiatric disorder since December 
1998.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.   If 
deemed to be necessary based on the then 
state of the record, the veteran should 
be afforded a VA psychiatric examination 
to determine the severity of his service-
connected psychiatric symptomatology.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the increased rating 
issue, if it remains on appeal.  The RO 
should also adjudicate the issue of 
whether the veteran perfected an appeal 
of the January 1997 decision denying 
entitlement to a disability rating in 
excess of 30 percent for anxiety reaction 
and a total rating based on 
unemployability.  The RO should re-
adjudicate the issues of entitlement an 
earlier effective date for the assignment 
of the 50 percent rating for anxiety 
reaction and the total rating based on 
unemployability.  If any issue is denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and given an 
opportunity to respond.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


